 


110 HR 570 IH: To provide grants from moneys collected from violations of the corporate average fuel economy program to be used to expand infrastructure necessary to increase the availability of alternative fuels.
U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 570 
IN THE HOUSE OF REPRESENTATIVES 
 
January 18, 2007 
Mr. Rogers of Michigan (for himself, Mr. Fossella, Mr. McCaul of Texas, Mr. Hayes, Mr. Shimkus, Mr. Ehlers, Mr. Knollenberg, and Mr. McCotter) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide grants from moneys collected from violations of the corporate average fuel economy program to be used to expand infrastructure necessary to increase the availability of alternative fuels. 
 
 
1.Energy security fund and alternative fuel grant program 
(a)Establishment of fund 
(1)In generalThere is established in the Treasury a fund, to be known as the Energy Security Fund (referred to in this section as the Fund), consisting of— 
(A)amounts transferred to the Fund under paragraph (2); and 
(B)amounts credited to the Fund under paragraph (3)(C). 
(2)Transfers to FundFor fiscal year 2008 and each fiscal year thereafter, the Secretary of the Treasury, subject to the availability of appropriations, shall transfer to the Fund an amount determined by the Secretary of the Treasury to be equal to 50 percent of the total amount deposited in the general fund of the Treasury during the preceding fiscal year from fines, penalties, and other funds obtained through enforcement actions conducted pursuant to section 32912 of title 49, United States Code (including funds obtained under consent decrees). 
(3)Investment of amounts 
(A)In generalThe Secretary of the Treasury shall invest in interest-bearing obligations of the United States such portion of the Fund as is not, in the judgment of the Secretary of the Treasury, required to meet current withdrawals. 
(B)Sale of obligationsAny obligation acquired by the Fund may be sold by the Secretary of the Treasury at the market price. 
(C)Credits to FundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to, and form a part of, the Fund in accordance with section 9602 of the Internal Revenue Code of 1986. 
(4)Use of amounts in FundAmounts in the Fund shall be made available to the Secretary of Energy, subject to the availability of appropriations, to carry out the grant program under subsection (b). 
(b)Alternative fuels grant program 
(1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Energy, acting through the Clean Cities Program of the Department of Energy, shall establish and carry out a program under which the Secretary shall provide grants to expand the availability to consumers of alternative fuels (as defined in section 32901(a) of title 49, United States Code). 
(2)Eligibility 
(A)In generalExcept as provided in subparagraph (B), any entity that is eligible to receive assistance under the Clean Cities Program shall be eligible to receive a grant under this subsection. 
(B)Exceptions 
(i)Certain oil companiesA large, vertically-integrated oil company shall not be eligible to receive a grant under this subsection. 
(ii)Prohibition of dual benefitsAn entity that receives any other Federal funds for the construction or expansion of alternative refueling infrastructure shall not be eligible to receive a grant under this subsection for the construction or expansion of the same alternative refueling infrastructure. 
(C)Ensuring complianceNot later than 30 days after the date of enactment of this Act, the Secretary of Energy shall promulgate regulations to ensure that, before receiving a grant under this subsection, an eligible entity meets applicable standards relating to the installation, construction, and expansion of infrastructure necessary to increase the availability to consumers of alternative fuels (as defined in section 32901(a) of title 49, United States Code). 
(3)Maximum amount 
(A)GrantsThe amount of a grant provided under this subsection shall not exceed $30,000. 
(B)Amount per stationAn eligible entity shall receive not more than $90,000 under this subsection for any station of the eligible entity during a fiscal year. 
(4)Use of funds 
(A)In generalA grant provided under this subsection shall be used for the construction or expansion of alternative fueling infrastructure. 
(B)Administrative expensesNot more than 3 percent of the amount of a grant provided under this subsection shall be used for administrative expenses. 
 
